DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment Acknowledged
2.	The 06/14/2021 preliminary amendment includes claims 1-27 are new.  Claims 1-27 are currently pending and an office action on the merits follows.
Claim Rejections – Nonstatutory Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
5.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-7 and 22-27 are rejected based on nonstatutory double patenting as being anticipated by claims 1, 4-5, 9 and 19-21 of U.S. Patent No. 11,019,389 B2.  
7.	It is clear that all the elements of the application’s claims 1-7 and 22-27 are to be found in claims 1, 4-5, 9 and 19-21 of U.S. Patent No. 11,019,389 B2.  The difference between these application claims and the patented claims lies in the fact that the patented claims include many more elements and is thus more specific.  Thus, the invention of claims 1, 4-5, 9 and 19-21 of U.S. Patent No. 11,019,389 B2 is in effect a “species” of the “generic” invention of the current application’s claims 1-7 and 22-27.  It has been held that the generic invention is “anticipated” by the “species”.  See In re   See the below juxtaposition of applicant’s claims to those of U.S. Patent No. 11,019,389 B2.
Claim 1 of the present application
Claim 1 of U.S. Patent No. 11,019,389  B2
A method comprising:
determining, by a computing device, a first enhanced viewing experience and a second enhanced viewing experience, wherein the first enhanced viewing experience is associated with a first physical activity level and the second enhanced viewing experience is associated with a second physical activity level;







determining a historical physical activity level of a user;
	





selecting, based on a determination that an association between the historical physical activity level and the first physical activity level satisfies a selection threshold, the first enhanced viewing experience for output; 



determining, by a computing device, at least a first enhanced viewing experience and a second enhanced viewing experience, wherein the first enhanced viewing experience is associated with a first physical activity level determined by aggregating one or more first user movements associated with the first enhanced viewing experience and the second enhanced viewing experience is associated with a second physical activity level determined by aggregating one or more second user movements associated with the second enhanced viewing experience;

determining a historical physical activity level of a user, wherein the historical physical activity level of the user comprises a value indicating a level of movement made by the user during at least one prior enhanced viewing experience;

selecting, based on a determination that an association between the historical physical activity level and the first physical activity level satisfies a selection threshold, the first enhanced viewing experience for output; 


Claim 2 of the present application
Claim 1 of U.S. Patent No. 11,019,389  B2


The method of claim 1, wherein the historical physical activity level of the user comprises a value associated with at least one prior enhanced viewing experience.
wherein the historical physical activity level of the user comprises a value indicating a level of movement made by the user during at least one prior enhanced viewing experience;


Claim 3 of the present application
Claim 5 of U.S. Patent No. 11,019,389  B2 


The method of claim 1, wherein the historical physical activity level of the user indicates at least one of:
a level of movement made by the user;
a level of mobility associated with the user;
a location of the user;
a preference for a degree of activity; or
geographic restrictions of the user. 

Claim 1: wherein the historical physical activity level of the user comprises a value indicating a level of movement made by the user during at least one prior enhanced viewing experience

Claim 5: The method of claim 1, further comprising: receiving an input comprising room dimensions; and determining, based on the room dimensions, a device boundary, and wherein the causing the output of the first enhanced viewing experience is further based on the determined device boundary.
Claim 4 of the present application
Claim 4 of U.S. Patent No. 11,019,389  B2


The method of claim 1, wherein the selecting the first enhanced viewing experience is further based on a device boundary and a device location.
The method of claim 1, further comprising: determining, by the computing device, a device boundary and a device location, wherein the determining the first enhanced viewing experience is further based on the device boundary and the device location


Claim 5 of the present application
Claim 5 of U.S. Patent No. 11,019,389  B2


The method of claim 1, wherein the selecting the first enhanced viewing experience is further based on room dimensions.
The method of claim 1, further comprising: receiving an input comprising room dimensions; and determining, based on the room dimensions, a device boundary, and wherein the causing the output of the first enhanced viewing 


Claim 6 of the present application
Claim 9 of U.S. Patent No. 11,019,389  B2


The method of claim 1, wherein the selecting the first enhanced viewing experience is further based on a height of a user device.

The method of claim 1, further comprising: determining a height of the computing device; and determining, based on the height of the computing device, that a user is standing, wherein the causing output of the first enhanced viewing experience is further based on the determination that the user is standing.
Claim 7 of the present application
Claim 9 of U.S. Patent No. 11,019,389  B2


The method of claim 1, wherein the selecting the first enhanced viewing experience is further based on a determination that the user is standing.
The method of claim 1, further comprising: determining a height of the computing device; and determining, based on the height of the computing device, that a user is standing, wherein the causing output of the first enhanced viewing experience is further based on the determination that the user is standing.


Claim 8 of the present application
Claim 22 of U.S. Patent No. 11,019,389  B2


A computing device comprising: 

one or more processors; 

memory storing instructions that, when executed by the one or more processors cause the computing device to:

determine a first enhanced viewing experience and a second enhanced viewing experience, wherein the first enhanced viewing experience is associated with a first physical activity level and the second enhanced viewing experience is associated with a second physical activity level; 








select, based on a determination that an association between the historical physical activity level and the first physical activity level satisfies a selection threshold, the first enhanced viewing experience for output;





and cause, based on the selecting, output of the first enhanced viewing experience.


one or more processors; 
and memory storing instructions that, when executed by the one or more processors cause the first computing device to: 

determine an association between the historical physical activity level and the physical activity level associated with a first enhanced viewing experience;







determine a physical activity level associated with a first enhanced viewing experience by aggregating a plurality of user movements associated with the first enhanced viewing experience; select the first enhanced viewing experience based on the association exceeding a selection threshold; and transmit, to a second computing device, the first enhanced viewing experience.

and transmit, to a second computing device, the first enhanced viewing experience.
Claim 9 of the present application
Claim 22 of U.S. Patent No. 11,019,389  B2


The computing device of claim 8, wherein the historical physical activity level of the user comprises a value associated with at least one prior enhanced viewing experience.

determine a historical physical activity level of a user, wherein the historical physical activity level of the user comprises a value indicating a level of movement made by the user during at least one prior enhanced viewing experience.
Claim 10 of the present application
Claim 22 of U.S. Patent No. 11,019,389  B2


The computing device of claim 8, wherein the historical physical activity level of the user indicates at least one of: a level of movement made by the user; a level of mobility associated with the user; a location of the user; a preference for a degree of activity; or geographic restrictions of the user.

determine a historical physical activity level of a user, wherein the historical physical activity level of the user comprises a value indicating a level of movement made by the user during at least one prior enhanced viewing experience.


Claim 11 of the present application
Claim 23 of U.S. Patent No. 11,019,389  B2


The computing device of claim 8, wherein the instructions, when executed by the one or more processors, cause the 


Claim 12 of the present application
Claim 24 of U.S. Patent No. 11,019,389  B2


The computing device of claim 8, wherein the instructions, when executed by the one or more processors, cause the computing device to select the first enhanced viewing experience further based on room dimensions.

The computing device of claim 22, wherein the instructions, when executed by the one or more processors, cause the first computing device: receive an input comprising room dimensions and a configuration of a room; and determine, based on the room dimensions, the configuration of the room, and determined movement data, a device boundary.

Claim 13 of the present application
Claim 22 of U.S. Patent No. 11,019,389  B1


The computing device of claim 8, wherein the instructions, when executed by the one or more processors, cause the computing device to select the first enhanced viewing experience further based on a height of a user device.

one or more processors; and memory storing instructions that, when executed by the one or more processors cause the first computing device to: select the first enhanced viewing experience based on the association exceeding a selection threshold



Claim 14 of the present application
Claim 22 of U.S. Patent No. 11,019,389  B1


The computing device of claim 8, wherein the instructions, when executed by the one or more processors, cause the computing device to select the first enhanced viewing experience further based on a determination that the user is standing.
one or more processors; and memory storing instructions that, when executed by the one or more processors cause the first computing device to: select the first enhanced viewing experience based on the association exceeding a selection threshold
Claim 15 of the present application
Claim 22 of U.S. Patent No. 11,019,389  B1


a non-transitory computer-readable medium comprising instructions that, when executed, cause a computing device to:
	
determine a first enhanced viewing experience and a second enhanced  viewing experience is associated with a second physical activity level;

determine a historical physical activity level of a user;




select, based on a determination that an association between the historical physical activity level and the first physical activity level satisfies a selection threshold, the first enhanced viewing experience for output; and








cause, based on the selecting, output of the first enhanced viewing experience.



determine an association between the historical physical activity level and the 





determine a physical activity level associated with a first enhanced viewing experience by aggregating a plurality of user movements associated with the first enhanced viewing experience; 

determine a physical activity level associated with a first enhanced viewing experience by aggregating a plurality of user movements associated with the first enhanced viewing experience; select the first enhanced viewing experience based on the association exceeding a selection threshold; and transmit, to a second computing device, the first enhanced viewing experience; and transmit, to a second computing device, the first enhanced viewing experience.


and transmit, to a second computing device, the first enhanced viewing experience.

Claim 16 of the present application
Claim 22 of U.S. Patent No. 11,019,389  B1


The non-transitory computer-readable medium of claim 15, wherein the historical physical activity level of the user comprises a value associated with at least one prior enhanced viewing experience.

determine a historical physical activity of a user, wherein the historical physical activity level of the user comprises a value indicating a level of movement made by the user during at least one prior enhanced viewing experience


Claim 17 of the present application
Claim 22 of U.S. Patent No. 11,019,389  B1


The non-transitory computer-readable medium of claim 15, wherein the historical physical activity level of the user indicates at least one of:
a level of movement made by the user;

a location of the user;
a preference for a degree of activity; or
geographic restrictions of the user.

Claim 18 of the present application
Claim 23 of U.S. Patent No. 11,019,389  B1


The non-transitory computer-readable medium of claim 15, wherein the instructions, when executed, cause the computing device to select the first enhanced viewing experience further based on a device boundary and a device location.
The computing device of claim 22, wherein the instructions, when executed by the one or more processors, cause the computing device to: determine a device boundary and a device location; and select the first enhanced viewing experience by selecting, further based on the device boundary and the device location, the first enhanced viewing experience.
Claim 19 of the present application
Claim 23 of U.S. Patent No. 11,019,389  B1


The non-transitory computer-readable medium of claim 15, wherein the instructions, when executed, cause the computing device to select the first enhanced viewing experience further based on room dimensions.	
The computing device of claim 22, wherein the instructions, when executed by the one or more processors, cause the computing device to: determine a device boundary and a device location; and select the first enhanced viewing experience by selecting, further based on the device boundary and the device location, the first enhanced viewing experience.


Claim 20 of the present application
Claim 22 of U.S. Patent No. 11,019,389  B1


The non-transitory computer-readable medium of claim 15, wherein the instructions, when executed, cause the computing device to select the first enhanced viewing experience further based on a height of a user device.

one or more processors; and memory storing instructions that, when executed by the one or more processors cause the first computing device to: select the first enhanced viewing experience based on the association exceeding a selection threshold
Claim 21 of the present application
Claim 22 of U.S. Patent No. 11,019,389  B1


The non-transitory computer-readable medium of claim 15, wherein the instructions, when executed, cause the computing device to select the first 


Claim 22 of the present application
Claim 19 of U.S. Patent No. 11,019,389  B1


A method comprising: 
causing, by a computing device and based on a determination that a first association between a historical physical activity level and a first physical activity level associated with a first enhanced viewing experience satisfies a first selection threshold, output of the first enhanced viewing experience;









and causing, by the computing device and based on a determination that a second association between a current physical activity level and a second physical activity level associated with a second enhanced viewing experience satisfies a second selection threshold, output of the second enhanced viewing experience.
A method comprising: 
causing, by a computing device and based on a determination that a first association between a historical physical activity level and a first physical activity level associated with a first enhanced viewing experience satisfies a first selection threshold, output of the first enhanced viewing experience, wherein the historical physical level comprises a magnitude or degree of movement made by a user during one or more prior enhanced viewing experiences and the first physical activity level is determined by aggregating a plurality of first user movements associated with the first enhanced viewing experience; 

and causing, by the computing device and based on a determination that a second association between a current physical activity level and a second physical activity level associated with a second enhanced viewing experience satisfies a second selection threshold, output of the second enhanced viewing experience, wherein the second physical activity level is determined by aggregating a plurality of second user movements associated with the second enhanced viewing experience.


Claim 23 of the present application
Claim 19 of U.S. Patent No. 11,019,389  B1


The method of claim 22, wherein the historical physical level comprises a magnitude or degree of movement made by a user during one or more prior enhanced viewing experiences.

wherein the historical physical level comprises a magnitude or degree of movement made by a user during one or more prior enhanced viewing experiences and the first physical activity level is determined by aggregating a plurality of 
Claim 24 of the present application
Claim 19 of U.S. Patent No. 11,019,389  B1


The method of claim 22, wherein the first physical activity level is determined by aggregating a plurality of first user movements associated with the first enhanced viewing experience.
the first physical activity level is determined by aggregating a plurality of first user movements associated with the first enhanced viewing experience


Claim 25 of the present application
Claim 19 of U.S. Patent No. 11,019,389  B1


The method of claim 24, wherein the second physical activity level is determined by aggregating a plurality of second user movements associated with the second enhanced viewing experience.
wherein the second physical activity level is determined by aggregating a plurality of second user movements associated with the second enhanced viewing experience.
Claim 26 of the present application
Claim 20 of U.S. Patent No. 11,019,389  B1


The method of claim 22, wherein:
the historical physical activity level is associated with an amount of movement prompted by the first enhanced viewing experience, and
the current physical activity level is associated with an amount of movement prompted by the second enhanced viewing experience.
The method of claim 19, wherein:
the historical physical activity level is associated with an amount of movement prompted by the first enhanced viewing experience, and
the current physical activity level is associated with an amount of movement prompted by the second enhanced viewing experience.
Claim 27 of the present application
Claim 21 of U.S. Patent No. 11,019,389  B1


The method of claim 22, further comprising:
selecting, based on the first association, the first enhanced viewing experience; and
selecting, based on an association between the current physical activity level and an amount of movement prompted by the second enhanced viewing experience during the first enhanced viewing experience, the second enhanced viewing experience. 
The method of claim 19, further comprising:
selecting, based on the first association, the first enhanced viewing experience; and
selecting, based on an association between the current physical activity level and an amount of movement prompted by the second enhanced viewing experience during the first enhanced viewing experience, the second enhanced viewing experience.



Claims 8-12 and 15-19 are rejected based on nonstatutory double patenting as being unpatentable over claims 22-24 of U.S. Patent No. 11,019,389  B1 in view of U.S. Patent Pub. No. 2014/0282653 A1 to Ariantaj et al. (“Ariantaj”).
	As to claim 8, claim 22 of U.S. Patent No. 11,019,389  B1 does not expressly disclose determine a second enhanced viewing experience, wherein the second enhanced viewing experience is associated with a second physical activity level.
	Ariantaj discloses determine a second enhanced viewing experience (301 or 302)(Figs. 3a or 3b; ¶¶0028-0029, 0031, 0038), wherein the second enhanced viewing experience (301 or 302)(Figs. 3a or 3b; ¶¶0028-0029, 0031, 0038) is associated with a second physical activity level(pressing one or more buttons)(Fig. 3a or 3b: 301, 302; ¶0029).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 22 of U.S. Patent No. 11,019,389  B1 with Ariantaj to provide a computing device outputs an enhance viewing experience to a user that is most likely to be viewed.

As to claim 15, claim 22 of U.S. Patent No. 11,019,389  B1 does not expressly disclose determine a second enhanced viewing experience, wherein the second enhanced viewing experience is associated with a second physical activity level;
Ariantaj discloses determine a second enhanced viewing experience (301 or 302)(Figs. 3a or 3b; ¶¶0028-0029, 0031, 0038), wherein the second enhanced viewing experience (301 or 302)(Figs. 3a or 3b; ¶¶0028-0029, 0031, 0038) is associated with a second physical activity level(pressing one or more buttons)(Fig. 3a or 3b: 301, 302; ¶0029).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 22 of U.S. Patent No. 11,019,389  B1 with Ariantaj to provide a non-transitory computer-readable medium comprising instructions that, when executed, cause a computing device to output an enhance viewing experience to a user that is most likely to be viewed.
9.	Claims 13-14 and 20-21 are rejected based on nonstatutory double patenting as being unpatentable over claims 22-24 of U.S. Patent No. 11,019,389  B1 in view of U.S. Patent Pub. No. 2014/0282653 A1 to Ariantaj et al. (“Ariantaj”) as applied to claim 8 above, in view of U.S. Patent Pub. No. 2018/0024623 A1 to Faaborg et al. (“Faaborg”).
	As to claim 13, claim 22 of U.S. Patent No. 11,019,389  B1 modified by Ariantaj does not expressly disclose to select the first enhanced viewing experience further based on a height of a user device.
	Faaborg discloses to select the first enhanced viewing experience(212B)(FIG. 2B; ¶¶0047, 0051) further based on a height of a user device(204)(FIG. 2B; ¶¶0047, 0051 – the selecting to display VR content at one of many positions, i.e., a position that is inline with a user’s vertical position).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 22 of U.S. Patent No. 11,019,389  B1 modified by Ariantaj with Faaborg to provide a computing device that allows the display of virtual content at ergonomic positions to a user (¶¶0047, 0051).

claim 14, claim 22 of U.S. Patent No. 11,019,389  B1 modified by Ariantaj does not expressly disclose to select the first enhanced viewing experience further based on a determination that the user is standing.
Faaborg discloses to select the first enhanced viewing experience(212B)(FIG. 2B; ¶¶0047, 0051) further based on a determination that the user is standing (FIG. 2B: 204; ¶¶0025, 0047, 0051 – the selecting to display VR content at one of many positions, i.e., a position that is inline with a user’s vertical position when standing).
The motivation to combine Faaborg is set forth above for claim 13.

As to claim 20, claim 22 of U.S. Patent No. 11,019,389  B1 modified by Ariantaj does not expressly disclose to select the first enhanced viewing experience further based on a height of a user device.
Faaborg discloses to select the first enhanced viewing experience(212B)(FIG. 2B; ¶¶0047, 0051) further based on a height of a user device(204)(FIG. 2B; ¶¶0047, 0051 – the selecting to display VR content at one of many positions, i.e., a position that is inline with a user’s vertical position).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 22 of U.S. Patent No. 11,019,389  B1 modified by Ariantaj with Faaborg to provide a non-transitory computer-readable medium comprising instructions that, when executed, cause a computing device to allow the display of virtual content at ergonomic positions to a user (¶¶0047, 0051).
claim 21, claim 22 of U.S. Patent No. 11,019,389  B1 modified by Ariantaj does not expressly disclose to select the first enhanced viewing experience further based on a determination that the user is standing.
Faaborg discloses to select the first enhanced viewing experience(212B)(FIG. 2B; ¶¶0047, 0051) further based on a determination that the user is standing (FIG. 2B: 204; ¶¶0025, 0047, 0051 – the selecting to display VR content at one of many positions, i.e., a position that is inline with a user’s vertical position when standing).
The motivation to combine Faaborg is set forth above for claim 20.
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2014/0282653 A1 to Ariantaj et al. (“Ariantaj”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	As to claim 1, Ariantaj discloses a method (Figs. 3a-3c; ¶¶0026-0031, 0038) comprising:
	determining, by a computing device (¶¶0038, 0053, especially – “service provider computing device”), a first enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038) and a second enhanced viewing experience(301 or 302)(Fig. 3a or 3b; ¶¶0028-0029, 0031, 0038), wherein the first enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038) is associated with a first physical activity level(one of: a live chat, a virtual tour, a video game)(Fig. 3c; ¶0030) and the second enhanced viewing experience(301 or 302)(Fig. 3a or 3b; ¶¶0028-0029, 0031, 0038) is associated with a second physical activity level(pressing one or more buttons)(Fig. 3a or 3b: 301, 302; ¶0029);
determining a historical physical activity level of a user (¶¶0038, 0048, 0050);
	selecting (¶0038), based on a determination that an association between the historical physical activity level (¶¶0038, 0048, 0050) and the first physical activity level(one of: a live chat, a virtual tour, a video game)(Fig. 3c; ¶0030) satisfies a selection threshold (¶0038), the first enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038) for output (Fig. 3c: 303; ¶¶0030, 0038); and
	causing, based on the selecting (¶0038), output of the first enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038).

	As to claim 2, Ariantaj discloses the method of claim 1, as applied above.
Ariantaj further discloses wherein the historical physical activity level (¶¶0038, 0048, 0050) of the user comprises a value(% of offered interactivity engaged in by user) associated with at least one prior enhanced viewing experience (¶¶0038, 0048, 0050).

As to claim 3, Ariantaj discloses the method of claim 1, as applied above.
Ariantaj further discloses wherein the historical physical activity level of the user (¶¶0038, 0048, 0050) indicates at least one of:
	a level of movement made by the user (¶¶0038, 0050);
	a level of mobility associated with the user;
	a location of the user;
	a preference for a degree of activity; or
	geographic restrictions of the user. 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	As to claim 8, Ariantaj discloses a computing device(105, 106, 107)(Fig. 1; ¶¶0021, especially – “the push server 105, content server 106, and application server 107 may be combined”; 0038; 0048, especially – “a service provider database at the computing device 107”; and 0053, especially – “service provider computing device”) comprising: 
one or more processors (Fig. 1: 105, 106, 107; ¶0021); 
memory storing instructions (¶0021) that, when executed by the one or more processors (Fig. 1: 105, 106, 107; ¶0021) cause the computing device(105, 106, 107)(Fig. 1; ¶¶0021, 0038, 0048 and 0053) to: 
determine a first enhanced viewing experience(303)(Fig. 3c; ¶¶0030,
0038) and a second enhanced viewing experience(301 or 302)(Figs. 3a or
, wherein the first enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038) is associated with a first physical activity level(one of: a live chat, a virtual tour, a video game)(Fig. 3c; ¶0030) and the second enhanced viewing experience(301 or 302)(Figs. 3a or 3b; ¶¶0028-0029, 0031, 0038) is associated with a second physical activity level(pressing one or more buttons)(Fig. 3a or 3b: 301, 302; ¶0029); 
determine a historical physical activity level of a user (¶¶0038, 0048,
0050); 
select (¶0038), based on a determination that an association between
the historical physical activity level (¶¶0038, 0048, 0050) and the first physical activity level(one of: a live chat, a virtual tour, a video game)(Fig. 3c; ¶0030) satisfies a selection threshold (¶0038), the first enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038) for output (Fig. 3c: 303; ¶¶0030, 0038);
and cause, based on the selecting (¶0038), output of the first
enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038).

	As to claim 9, Ariantaj discloses the computing device of claim 8, as applied above.
	Ariantaj further discloses wherein the historical physical activity level (¶¶0038, 0048, 0050) of the user comprises a value(% of offered interactivity engaged in by user) associated with at least one prior enhanced viewing experience (¶¶0038, 0048, 0050).

claim 10, Ariantaj discloses the computing device of claim 8, as applied above.
Ariantaj further discloses wherein the historical physical activity level of the user (¶¶0038, 0048, 0050) indicates at least one of: a level of movement made by the user (¶¶0038, 0050); a level of mobility associated with the user; a location of the user; a preference for a degree of activity; or geographic restrictions of the user.

As to claim 15, Ariantaj discloses a non-transitory computer-readable medium comprising instructions (¶0021) that, when executed (¶0021), cause a computing device(105, 106, 107)(Fig. 1; ¶¶0021, especially – “the push server 105, content server 106, and application server 107 may be combined”; 0038; 0048, especially – “a service provider database at the computing device 107”; and 0053, especially – “service provider computing device”) to:
determine a first enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038) 
and a second enhanced viewing experience(301 or 302)(Figs. 3a or 3b; ¶¶0028-0029, 0031, 0038), wherein the first enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038) is associated with a first physical activity level(one of: a live chat, a virtual tour, a video game)(Fig. 3c; ¶0030) and the second enhanced viewing experience(301 or 302)(Figs. 3a or 3b; ¶¶0028-0029, 0031, 0038) is associated with a second physical activity level(pressing one or more buttons)(Fig. 3a or 3b: 301, 302; ¶0029);
determine a historical physical activity level of a user (¶¶0038, 0048,
;
	select (¶0038), based on a determination that an association between the historical physical activity level (¶¶0038, 0048, 0050) and the first physical activity level(one of: a live chat, a virtual tour, a video game)(Fig. 3c; ¶0030) satisfies a selection threshold (¶0038), the first enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038) for output (Fig. 3c: 303; ¶¶0030, 0038); and
	cause, based on the selecting (¶0038), output of the first enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038).

	As to claim 16, Ariantaj discloses the non-transitory computer-readable medium of claim 15, as applied above.
	Ariantaj further discloses wherein the historical physical activity level of the user (¶¶0038, 0048, 0050) comprises a value(% of offered interactivity engaged in by user) associated with at least one prior enhanced viewing experience (¶¶0038, 0048, 0050).

As to claim 17, Ariantaj discloses the non-transitory computer-readable medium of claim 15, as applied above.
Ariantaj further discloses wherein the historical physical activity level of the user (¶¶0038, 0048, 0050) indicates at least one of: a level of movement made by the user (¶¶0038, 0050); a level of mobility associated with the user; a location of the user; a preference for a degree of activity; or 	geographic restrictions of the user.
Claims 22, 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2016/0151672 A1 to Barnes et al. (“Barnes”).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

As to claim 22, Barnes discloses a method (FIGs. 1 and 7; ¶¶0020, 0033, especially – “the visual output may display the recommended exercise activity along with an explanation for why the recommended exercise activity is being recommended.  Examples of visual output may include a displayed message, an animated avatar performing the recommended exercise activity”, 0074) comprising: causing, by a computing device(101)(FIG. 1: 195; ¶¶0017, 0034, 0074) and based on a determination that a first association between a historical physical activity level (FIG. 1: 195; ¶0074, especially – “the recommendation evaluation controller may recommend the user switch to bench press after the user performs a particular number of incline press exercise activities”) and a first physical activity level (¶0074, associated with a first enhanced viewing experience (¶¶0033, 0074, especially – “the recommendation evaluation controller may recommend the user switch to bench press”) satisfies a first selection threshold (¶0074, especially – “after the user performs a particular number of incline press exercise activities”), output of the first enhanced viewing experience (¶¶0033, 0074, especially – “the recommendation evaluation controller may recommend the user switch to bench press”); and
causing, by the computing device(101)(FIG. 1: 195; ¶¶0017, 0034, 0074) and based on a determination that a second association (¶0074, especially – “the recommendation evaluation controller may recommend the user switch to a weightlifting exercise activity after running a particular distance or a set number of steps”) between a current physical activity level (¶¶0025, especially – “The recommendation evaluation controller can then use this identification of muscle groups and body parts to recommend a next exercise activity that complements the exercise activity the user has already performed”; 0074, especially – “running a particular distance or a set number of steps”) and a second physical activity level (¶0074, especially – “a weightlifting exercise activity”) associated with a second enhanced viewing experience (¶¶0033, 0074, especially – “the recommendation evaluation controller may recommend the user switch to a weightlifting exercise activity”) satisfies a second selection threshold (0074, especially – “after running a particular distance or a set number of steps”), output of the second enhanced viewing experience (¶¶0033, 0074, especially – “the recommendation evaluation controller may recommend the user switch to a weightlifting exercise activity”).

As to claim 24, Barnes discloses the method of claim 22, as applied above.
Barnes further discloses wherein the first physical activity level (¶0074, especially – “the user performs a particular number of incline press exercise activities”) is determined by aggregating a plurality of first user movements (¶0074, especially – “the user performs a particular number of incline press exercise activities”) associated (FIG. 1: 195; ¶0074, especially – “the recommendation evaluation controller may recommend the user switch to bench press after the user performs a particular number of incline press exercise activities”) with the first enhanced viewing experience (¶¶0033, 0074, especially – “the recommendation evaluation controller may recommend the user switch to bench press”).

As to claim 25, Barnes discloses the method of claim 24, as applied above.
Barnes further discloses wherein the second physical activity level (¶0074, especially – “a weightlifting exercise activity”) is determined by aggregating a plurality of second user movements (¶0074, especially – “a weightlifting exercise activity”) associated (¶0074, especially – “the recommendation evaluation controller may recommend the user switch to a weightlifting exercise activity after running a particular distance or a set number of steps”) with the second enhanced viewing experience (¶¶0033, 0074, especially – “the recommendation evaluation controller may recommend the user switch to a weightlifting exercise activity”).

As to claim 26, Barnes discloses the method of claim 22, as applied above.
Barnes further discloses wherein:
	the historical physical activity level (¶0074, especially – “after the user performs a particular number of incline press exercise activities”) is associated with an amount of movement prompted by the first enhanced viewing experience (¶¶0033, 0074, especially – “the recommendation evaluation controller may recommend the user switch to bench press” – using the bench press inherently includes an amount of movement), and
	the current physical activity level (¶¶0025, especially – “The recommendation evaluation controller can then use this identification of muscle groups and body parts to recommend a next exercise activity that complements the exercise activity the user has already performed”; 0074, especially – “running a particular distance or a set number of steps”) is associated with an amount of movement prompted by the second enhanced viewing experience (¶¶0033, 0074, especially – “the recommendation evaluation controller may recommend the user switch to a weightlifting exercise activity” – a weightlifting exercise activity inherently includes an amount of movement).
Claim Rejections – 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0282653 A1 to Ariantaj et al. (“Ariantaj”) as applied claims 1, 8 and 15, in view of U.S. Patent Pub. No. 2013/0095924 A1 to Geisner et al. (“Geisner”).
As to claim 4, Ariantaj discloses the method of claim 1, as applied above.
Ariantaj further discloses wherein the selecting (¶0038) the first enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038); the first enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038) may be carried out on another device (¶0030) and may include a game (¶0030).
Ariantaj does not expressly disclose wherein the selecting the first enhanced viewing experience is further based on a device boundary and a device location.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
                
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

	
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
	
Geisner discloses another device(2)(FIG. 1A or 1B and 9; ¶¶0035, 0042, 0146); wherein the selecting the first enhanced viewing experience(display of virtual basketball, backboard and hoop)(FIGs. 9A-9C or 9D-9F; ¶¶0111, 0146-0156) is further based on a device boundary(an obstacle)(FIG. 9: 2, any one of 22, 32, 41, 42; ¶0111) and a device location (FIG. 9: 2; ¶0110-0111, 0115).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ariantaj with Geisner to provide a method that allows a user to virtually shoot a basketball or hit a golf ball (¶¶0146, 0154).

As to claim 11, Ariantaj discloses the computing device of claim 8, as applied above.
Ariantaj further discloses wherein the instructions (¶0021), when executed by the one or more processors (Fig. 1: 105, 106, 107; ¶0021), cause the computing device(105, 106, 107)(Fig. 1; ¶¶0021, especially – “the push server 105, content server  to select the first enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038); the first enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038) may be carried out on another device (¶0030) and may include a game (¶0030).
Ariantaj does not expressly disclose to select the first enhanced viewing experience further based on a device boundary and a device location.
Geisner discloses another device(2)(FIG. 1A or 1B and 9; ¶¶0035, 0042, 0146); to select the first enhanced viewing experience (display of virtual basketball, backboard and hoop)(FIGs. 9A-9C or 9D-9F; ¶¶0111, 0146-0156) further based on a device boundary(an obstacle)(FIG. 9: 2, any one of 22, 32, 41, 42; ¶0111) and a device location (FIG. 9: 2; ¶0110-0111, 0115).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ariantaj with Geisner to provide a computing device that allows a user to virtually shoot a basketball or hit a golf ball (¶¶0146, 0154).

As to claim 18, Ariantaj discloses the non-transitory computer-readable medium of claim 15, as applied above.
Ariantaj further discloses wherein the instructions (¶0021), when executed, cause the computing device(105, 106, 107)(Fig. 1; ¶¶0021, especially – “the push server 105, content server 106, and application server 107 may be combined”; 0038;  to select the first enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038); the first enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038) may be carried out on another device (¶0030) and may include a game (¶0030).
Ariantaj does not expressly disclose to select the first enhanced viewing experience further based on a device boundary and a device location.
Geisner discloses another device(2)(FIG. 1A or 1B and 9; ¶¶0035, 0042, 0146); to select the first enhanced viewing experience (display of virtual basketball, backboard and hoop)(FIGs. 9A-9C or 9D-9F; ¶¶0111, 0146-0156) further based on a device boundary(an obstacle)(FIG. 9: 2, any one of 22, 32, 41, 42; ¶0111) and a device location (FIG. 9: 2; ¶0110-0111, 0115).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ariantaj with Geisner to provide a non-transitory computer-readable medium comprising instructions that, when executed, cause a computing device to allow a user to virtually shoot a basketball or hit a golf ball (¶¶0146, 0154).
16.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0282653 A1 to Ariantaj et al. (“Ariantaj”) as applied above to claims 1, 8 and 15, in view of U.S. Patent Pub. No. 2013/0095924 A1 to Geisner et al. (“Geisner”) and U.S. Patent Pub. No. 2017/0336863 A1 to Tilton et al. (“Tilton”).
As to claim 5, Ariantaj discloses the method of claim 1, as applied above.
Ariantaj further wherein the selecting (¶0038) the first enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038); the first enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038) may be carried out on another device (¶0030) and may include a game (¶0030).
Ariantaj does not expressly disclose wherein the selecting the first enhanced viewing experience is further based on room dimensions.
Geisner discloses another device(2)(FIG. 1A or 1B and 9; ¶¶0035, 0042, 0146); wherein the selecting the first enhanced viewing experience(display of virtual basketball, backboard and hoop)(FIGs. 9A-9C or 9D-9F; ¶¶0111, 0146-0156); and room dimensions (¶0074)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ariantaj with Geisner to provide a method that allows a user to virtually shoot a basketball or hit a golf ball (¶¶0146, 0154) without getting hurt by colliding with an obstacle (¶0111).
Tilton discloses wherein the selecting the first enhanced viewing experience is further based on room dimensions (¶¶0033-0034, 0036-0037 – the virtual experience is scaled to the room dimensions and visual boundaries are displayed to the user as to the location of boundaries such as walls.).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ariantaj and Geisner with Tilton to provide a method that maximizes the area in which a user may interact with an enhanced viewing experience (i.e., a virtual basketball court) without getting hurt by scaling the interaction area to the available space (e.g., to allow a user to run toward the 

As to claim 12, Ariantaj discloses the computing device of claim 8, as applied above.
Ariantaj further discloses wherein the instructions (¶0021), when executed by the one or more processors (Fig. 1: 105, 106, 107; ¶0021), cause the computing device(105, 106, 107)(Fig. 1; ¶¶0021, especially – “the push server 105, content server 106, and application server 107 may be combined”; 0038; 0048, especially – “a service provider database at the computing device 107”; and 0053, especially – “service provider computing device”) to select the first enhanced viewing experience (301 or 302)(Figs. 3a or 3b; ¶¶0028-0029, 0031, 0038).
Ariantaj does not expressly disclose to select the first enhanced viewing experience further based on room dimensions.
Geisner discloses another device(2)(FIG. 1A or 1B and 9; ¶¶0035, 0042, 0146); to select the first enhanced viewing experience(display of virtual basketball, backboard and hoop)(FIGs. 9A-9C or 9D-9F; ¶¶0111, 0146-0156).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ariantaj with Geisner to provide a computing device that allows a user to virtually shoot a basketball or hit a golf ball (¶¶0146, 0154).
Tilton discloses to select the first enhanced viewing experience further based on room dimensions (¶¶0033-0034, 0036-0037 – the virtual experience is 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ariantaj and Geisner with Tilton to provide a computing device that maximizes the area in which a user may interact with an enhanced viewing experience (i.e., a virtual basketball court) without getting hurt by scaling the interaction area to the available space (e.g., to allow a user to run toward the basketball hoop to make a layup shot or slam dunk the basketball in the hoop without running into a wall.).

	As to claim 19, Ariantaj discloses the non-transitory computer-readable medium of claim 15, as applied above.
	Ariantaj further discloses wherein the instructions (¶0021), when executed, cause the computing device(105, 106, 107)(Fig. 1; ¶¶0021, especially – “the push server 105, content server 106, and application server 107 may be combined”; 0038; 0048, especially – “a service provider database at the computing device 107”; and 0053, especially – “service provider computing device”) to select the first enhanced viewing experience(301 or 302)(Figs. 3a or 3b; ¶¶0028-0029, 0031, 0038). 
	Ariantaj does not expressly disclose to select the first enhanced viewing experience further based on room dimensions.
Geisner discloses another device(2)(FIG. 1A or 1B and 9; ¶¶0035, 0042, 0146); to select the first enhanced viewing experience(display of virtual basketball, backboard and hoop)(FIGs. 9A-9C or 9D-9F; ¶¶0111, 0146-0156).
Ariantaj with Geisner to provide a non-transitory computer readable medium, when executed, causes a computing device to allow a user to virtually shoot a basketball or hit a golf ball (¶¶0146, 0154).
Tilton discloses to select the first enhanced viewing experience further based on room dimensions (¶¶0033-0034, 0036-0037 – the virtual experience is scaled to the room dimensions and visual boundaries are displayed to the user as to the location of boundaries such as walls.).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ariantaj and Geisner with Tilton to a non-transitory computer readable medium, when executed, causes a computing device to that maximizes the area in which a user may interact with an enhanced viewing experience (i.e., a virtual basketball court) without getting hurt by scaling the interaction area to the available space (e.g., to allow a user to run toward the basketball hoop to make a layup shot or slam dunk the basketball in the hoop without running into a wall.).
17.	Claims 6-7, 13-14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0282653 A1 to Ariantaj et al. (“Ariantaj”) as applied above to claims 1, 8 and 15, in view of U.S. Patent Pub. No. 2013/0095924 A1 to Geisner et al. (“Geisner”) and U.S. Patent Pub. No. 2018/0024623 A1 to Faaborg et al. (“Faaborg”).
	As to claim 6, Ariantaj discloses the method of claim 1, as applied above.
Ariantaj further wherein the selecting (¶0038) the first enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038); the first enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038) may be carried out on another device (¶0030) and may include a game (¶0030).
Ariantaj does not expressly disclose wherein the selecting the first enhanced viewing experience is further based on a height of a user device.
	Geisner discloses another device(2)(FIG. 1A or 1B and 9; ¶¶0035, 0042, 0146); wherein the selecting the first enhanced viewing experience(display of virtual basketball, backboard and hoop)(FIGs. 9A-9C or 9D-9F; ¶¶0111, 0146-0156).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ariantaj with Geisner to provide a method that allows a user to virtually shoot a basketball or hit a golf ball (¶¶0146, 0154).

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

	Faaborg discloses wherein the selecting the first enhanced viewing experience(212B)(FIG. 2B; ¶¶0047, 0051) is further based on a height of a user device(204)(FIG. 2B; ¶¶0047, 0051 – the selecting to display VR content at one of many positions, i.e., a position that is inline with a user’s vertical position).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ariantaj modified by Geisner with Faaborg to provide a method that allows the display of virtual content at ergonomic positions to a user (¶¶0047, 0051) so that a user is more comfortable virtually shooting a basketball or hitting a golf ball.

	As to claim 7, Ariantaj discloses the method of claim 1, as applied above.
Ariantaj further discloses wherein the selecting (¶0038) the first enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038); the first enhanced viewing experience(303)(Fig. 3c; ¶¶0030, 0038) may be carried out on another device (¶0030) and may include a game (¶0030).
Ariantaj does not expressly disclose wherein the selecting the first enhanced viewing experience is further based on a determination that the user is standing.
Geisner discloses another device(2)(FIG. 1A or 1B and 9; ¶¶0035, 0042, 0146); wherein the selecting the first enhanced viewing experience(display of virtual basketball, backboard and hoop)(FIGs. 9A-9C or 9D-9F; ¶¶0111, 0146-0156).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ariantaj with Geisner to provide a method that allows a user to virtually shoot a basketball or hit a golf ball (¶¶0146, 0154).
Faaborg discloses wherein the selecting the first enhanced viewing experience(212B)(FIG. 2B; ¶¶0047, 0051) is further based on a determination that the user is standing (FIG. 2B: 204; ¶¶0025, 0047, 0051 – the selecting to display VR .
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ariantaj modified by Geisner with Faaborg to provide a method that allows the display of virtual content at ergonomic positions to a user (¶¶0047, 0051) so that a user is more comfortable virtually shooting a basketball or hitting a golf ball.

As to claim 13, Ariantaj discloses the computing device of claim 8, as applied above.
	Ariantaj further discloses wherein the instructions (¶0021), when executed by the one or more processors (Fig. 1: 105, 106, 107; ¶0021), cause the computing device(105, 106, 107)(Fig. 1; ¶¶0021, especially – “the push server 105, content server 106, and application server 107 may be combined”; 0038; 0048, especially – “a service provider database at the computing device 107”; and 0053, especially – “service provider computing device”) to select the first enhanced viewing experience(301 or 302)(Figs. 3a or 3b; ¶¶0028-0029, 0031, 0038).
Ariantaj does not expressly disclose to select the first enhanced viewing experience further based on a height of a user device.
Geisner discloses another device(2)(FIG. 1A or 1B and 9; ¶¶0035, 0042, 0146); to select the first enhanced viewing experience(display of virtual basketball, backboard and hoop)(FIGs. 9A-9C or 9D-9F; ¶¶0111, 0146-0156).
Ariantaj with Geisner to provide a computing device that allows a user to virtually shoot a basketball or hit a golf ball (¶¶0146, 0154).
Faaborg discloses to select the first enhanced viewing experience(212B)(FIG. 2B; ¶¶0047, 0051) further based on a height of a user device(204)(FIG. 2B; ¶¶0047, 0051 – the selecting to display VR content at one of many positions, i.e., a position that is inline with a user’s vertical position).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ariantaj modified by Geisner with Faaborg to provide a computing device that allows the display of virtual content at ergonomic positions to a user (¶¶0047, 0051) so that a user is more comfortable virtually shooting a basketball or hitting a golf ball.

As to claim 14, Ariantaj discloses the computing device of claim 8, as applied above.
Ariantaj further discloses wherein the instructions (¶0021), when executed by the one or more processors (Fig. 1: 105, 106, 107; ¶0021), cause the computing device(105, 106, 107)(Fig. 1; ¶¶0021, especially – “the push server 105, content server 106, and application server 107 may be combined”; 0038; 0048, especially – “a service provider database at the computing device 107”; and 0053, especially – “service provider computing device”) to select the first enhanced viewing experience(301 or 302)(Figs. 3a or 3b; ¶¶0028-0029, 0031, 0038).
Ariantaj does not expressly disclose to select the first enhanced viewing experience further based on a determination that the user is standing.
Geisner discloses another device(2)(FIG. 1A or 1B and 9; ¶¶0035, 0042, 0146); wherein the selecting the first enhanced viewing experience(display of virtual basketball, backboard and hoop)(FIGs. 9A-9C or 9D-9F; ¶¶0111, 0146-0156).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ariantaj with Geisner to provide a computing device that allows a user to virtually shoot a basketball or hit a golf ball (¶¶0146, 0154).
Faaborg discloses to select the first enhanced viewing experience(212B)(FIG. 2B; ¶¶0047, 0051) further based on a determination that the user is standing (FIG. 2B: 204; ¶¶0025, 0047, 0051 – the selecting to display VR content at one of many positions, i.e., a position that is inline with a user’s vertical position when standing).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ariantaj modified by Geisner with Faaborg to provide a computing device that allows the display of virtual content at ergonomic positions to a user (¶¶0047, 0051) so that a user is more comfortable virtually shooting a basketball or hitting a golf ball.

As to claim 20, Ariantaj discloses the non-transitory computer-readable medium of claim 15, as applied above.
Ariantaj further discloses wherein the instructions (¶0021), when executed, cause the computing device(105, 106, 107)(Fig. 1; ¶¶0021, especially – “the push server 105, content server 106, and application server 107 may be combined”; 0038; 0048, especially – “a service provider database at the computing device 107”; and 0053, especially – “service provider computing device”) to select the first enhanced viewing experience (301 or 302)(Figs. 3a or 3b; ¶¶0028-0029, 0031, 0038).
Ariantaj does not expressly disclose to select the first enhanced viewing experience further based on a height of a user device.
Geisner discloses another device(2)(FIG. 1A or 1B and 9; ¶¶0035, 0042, 0146); to select the first enhanced viewing experience(display of virtual basketball, backboard and hoop)(FIGs. 9A-9C or 9D-9F; ¶¶0111, 0146-0156).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ariantaj with Geisner to provide a non-transitory computer readable medium, when executed, causes a computing device to allow a user to virtually shoot a basketball or hit a golf ball (¶¶0146, 0154).
Faaborg discloses to select the first enhanced viewing experience(212B)(FIG. 2B; ¶¶0047, 0051) further based on a height of a user device(204)(FIG. 2B; ¶¶0047, 0051 – the selecting to display VR content at one of many positions, i.e., a position that is inline with a user’s vertical position).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ariantaj modified by Geisner with Faaborg to provide a non-transitory computer readable medium, when executed, causes a computing device to allow the display of virtual content at ergonomic positions 

As to claim 21, Ariantaj discloses the non-transitory computer-readable medium of claim 15, as applied above.
Ariantaj further discloses wherein the instructions (¶0021), when executed, cause the computing device(105, 106, 107)(Fig. 1; ¶¶0021, especially – “the push server 105, content server 106, and application server 107 may be combined”; 0038; 0048, especially – “a service provider database at the computing device 107”; and 0053, especially – “service provider computing device”) to select the first enhanced viewing experience(301 or 302)(Figs. 3a or 3b; ¶¶0028-0029, 0031, 0038).
Ariantaj does not expressly disclose to select the first enhanced viewing experience further based on a determination that the user is standing.
Geisner discloses another device(2)(FIG. 1A or 1B and 9; ¶¶0035, 0042, 0146); to select the first enhanced viewing experience(display of virtual basketball, backboard and hoop)(FIGs. 9A-9C or 9D-9F; ¶¶0111, 0146-0156).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ariantaj with Geisner to provide a non-transitory computer readable medium, when executed, causes a computing device to allow a user to virtually shoot a basketball or hit a golf ball (¶¶0146, 0154).
Faaborg discloses to select the first enhanced viewing experience(212B)(FIG. 2B; ¶¶0047, 0051) further based on a determination that the user is standing (FIG. 2B: 204; ¶¶0025, 0047, 0051 – the selecting to display VR .
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ariantaj modified by Geisner with Faaborg to provide a non-transitory computer readable medium, when executed, causes a computing device to allow the display of virtual content at ergonomic positions to a user (¶¶0047, 0051) so that a user is more comfortable virtually shooting a basketball or hitting a golf ball.
Potentially Allowable Subject Matter
18.	If the above rejection of claims 23 and 27 based on double patenting is overcome, then these claims would become allowable (i.e., objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims).
Reasons for Allowance
19.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
    
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    5133
    3679
    media_image18.png
    Greyscale

Dependent claim 23 identifies the distinct features: “wherein the historical physical level(Figs. 7A-7C) comprises a magnitude or degree of movement(Figs. 7A-7C: Distance moved) made by a user during one or more prior enhanced viewing experiences(Figs. 12A and 12B)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2016/0151672 A1 to Barnes et al. (“Barnes”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically as to claim 23, Barnes discloses the method of claim 22, as applied above.  Barnes further discloses wherein the historical physical level (FIG. 1: 195; ¶0074, especially – “the recommendation evaluation controller may recommend the user switch to bench press after the user performs a particular number of incline press exercise activities”) comprises a magnitude or degree of movement made by a user (¶0074, especially – “after the user performs a particular number of incline press exercise activities”).
Barnes does not teach the above underlined limitations.

    PNG
    media_image19.png
    5293
    3772
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    5474
    3699
    media_image20.png
    Greyscale

Dependent claim 27 identifies the distinct features: “selecting, based on an association between the current physical activity level(Fig. 3: 305) and an amount of movement(Fig. 3: 320) prompted by the second enhanced viewing experience(Fig. 6: Soccer advertisement) during the first enhanced viewing experience(Fig. 6: Card game advertisement), the second enhanced viewing experience(Fig. 6: Soccer advertisement)”, with all other limitations as claimed.
Barnes et al. (“Barnes”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically as to claim 27, Barnes discloses the method of claim 22, as applied above.  Barnes further discloses further comprising:
	selecting, based on the first association (FIG. 1: 195; ¶0074, especially – “the recommendation evaluation controller may recommend the user switch to bench press after the user performs a particular number of incline press exercise activities”), the first enhanced viewing experience (¶¶0033, 0074, especially – “the recommendation evaluation controller may recommend the user switch to bench press”); and
selecting, based on an association (FIG. 1: 195; ¶0074, especially – “the recommendation evaluation controller may recommend the user switch to bench press after the user performs a particular number of incline press exercise activities”) between the current physical activity level (¶¶0025, especially – “The recommendation evaluation controller can then use this identification of muscle groups and body parts to recommend a next exercise activity that complements the exercise activity the user has already performed”; 0074, especially – “running a particular distance or a set number of steps”) and an amount of movement prompted by the second enhanced viewing experience (¶¶0033, 0074, especially – “the recommendation evaluation controller may recommend the user switch to a weightlifting exercise activity” – a weightlifting exercise activity inherently includes an amount of movement), the second enhanced viewing experience(¶¶0033, 0074, especially – . 
Barnes does not teach the above underlined limitations.
Other Relevant Prior Art
20.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 2005/0132420 A1 to Howard et al. discloses displaying interactive content (e.g., content from television sponsors) accompanying a television program that is based on a user’s viewing preferences and history (see e.g., ¶0033).
(ii)	Japan Patent Pub. No. 2000066610A to Hashiguchi discloses the device(1)(FIG. 1; p 5, especially – “interactive display device”) to output the viewing experience further based on a height of a user (Abstract).
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 
/KIRK W HERMANN/Examiner, Art Unit 2692